   Case: 1:18-cv-06691 Document #: 33 Filed: 04/25/19 Page 1 of 5 PageID #:257



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


MANDY LEWIS,                            )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )            No. 18-cv-6691
                                        )
MID AMERICA MORTGAGE INC.,              )
                                        )
             Defendant.                 )


                                     ORDER

     In this action, pro se plaintiff Mandy Lewis sues her former

mortgage loan servicer, defendant Mid-America Mortgage, Inc., for

allegedly overcharging her on her monthly mortgage payments and

for allegedly misreporting her payment status to credit reporting

agencies in violation of the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. § 1681, et seq., and Illinois common law. Before me is

defendant’s motion to dismiss for failure to state a claim.

     As I explained in my April 4, 2019, order, before reaching

the merits of defendant’s motion to dismiss, I must determine the

basis for this court’s subject matter jurisdiction. See Smith v.

Am. Gen. Life & Acc. Ins. Co., 337 F.3d 888, 892 (7th Cir. 2003).

Although    plaintiff’s     amended     complaint     doesn’t     contain        any

jurisdictional allegations, the fact that it seeks relief under a

federal    statute     suggests     that     there    is   federal     question

jurisdiction under 28 U.S.C. § 1331. See Arbaugh v. Y&H Corp., 546
   Case: 1:18-cv-06691 Document #: 33 Filed: 04/25/19 Page 2 of 5 PageID #:258



U.S. 500, 513 (2006) (citing Bell v. Hood, 327 U.S. 678, 681-85

(1946)). Yet, in their Rule 26(f) report, the parties did not

mention    federal        question    jurisdiction.        Instead,       they    jointly

claimed    that      the    matter    was    before      the     court   on    diversity

jurisdiction grounds. This distinction is important because the

existence      of    diversity       jurisdiction        would    mean    that    I    have

original, not just supplemental, jurisdiction over plaintiff’s

state law claims. See 28 U.S.C. §§ 1332, 1367; NLFC, Inc. v. Devcom

Mid-Am., Inc., 45 F.3d 231, 237 (7th Cir. 1995). Because the

parties did not address the amount-in-controversy requirement for

diversity jurisdiction in their Rule 26(f) filing, see 28 U.S.C.

§§ 1332(a), I directed them to meet and confer and to file either

joint     or    separate        statements        concerning        subject           matter

jurisdiction.         On     April     17,       2019,     plaintiff          filed      her

jurisdictional        statement,       which     clarifies       that    she     is    only

invoking    federal        question    jurisdiction        and    thus    resolves       the

diversity jurisdiction question. See NLFC, 45 F.3d at 237 (“The

party     invoking         federal    jurisdiction         bears    the       burden      of

establishing        the    elements    of    jurisdiction.”        (citing       Lujan    v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992))).

        When considering a motion to dismiss for failure to state a

claim, a court must accept all well-pleaded factual allegations as

true and draw all reasonable inferences in the plaintiff’s favor.

See Reger Dev., LLC v. Nat'l City Bank, 592 F.3d 759, 763 (7th

                                             2
   Case: 1:18-cv-06691 Document #: 33 Filed: 04/25/19 Page 3 of 5 PageID #:259



Cir. 2010). Plaintiff’s sole federal claim is brought under the

Fair Credit Reporting Act. In Count V of her amended complaint,

plaintiff charges defendant with violating the FCRA by falsely

informing credit reporting agencies that she was late on making

mortgage payments. Although plaintiff does not invoke a specific

provision of the FCRA, I gather from her allegations that she

believes   defendant      violated      15   U.S.C.   §   1681s-2(a),      which

prohibits a party from furnishing information to a credit reporting

agency   that   it   knows   or   has   reasonable     cause    to   believe      is

inaccurate.     Unfortunately     for   plaintiff,    this     section   of      the

statute does not give rise to a private right of action. See

Purcell v. Bank of Am., 659 F.3d 622, 623 (7th Cir. 2011); 15

U.S.C. § 1681s-2(c)(1). The only FCRA provision concerning the

furnishing of information to credit reporting agencies that gives

rise to a private right of action is 15 U.S.C. § 1681s-2(b). But

to state a claim under that section, a plaintiff must allege that

the furnisher had notice from a credit reporting agency that the

information it provided was disputed. See Asufrin v. Roundpoint

Mortg. Servicing Corp., No. 15 C 9077, 2016 WL 1056669, at *3 (N.D.

Ill. Mar. 17, 2016). Plaintiff has not made any such allegations

here. She therefore has not stated a claim upon which relief may

be granted under the FCRA.

     The remainder of plaintiff’s claims, which include counts for

negligence, fraud, libel and slander, and intentional infliction

                                        3
      Case: 1:18-cv-06691 Document #: 33 Filed: 04/25/19 Page 4 of 5 PageID #:260



of emotional distress, arise under Illinois law. Under 28 U.S.C.

§ 1367(a), district courts have supplemental jurisdiction over

state law claims that are “so related” to federal law claims “that

they form part of the same case or controversy.” However, a

district court may decline to exercise supplemental jurisdiction

over related state law claims where, as here, “the district court

has     dismissed    all   claims    over     which   the   court   has   original

jurisdiction.” 28 U.S.C. § 1367(c)(3); Carlsbad Tech., Inc. v. HIF

Bio, Inc., 556 U.S. 635, 640 (2009); NLFC, 45 F.3d at 237. Because

I find that plaintiff has failed to state a claim under the FCRA,

I “will relinquish federal jurisdiction over [her] supplemental

state-law claims” so that she can prosecute them in state court.

Al's Serv. Ctr. v. BP Prod. N. Am., Inc., 599 F.3d 720, 727 (7th

Cir. 2010); see also Hagan v. Quinn, 867 F.3d 816, 830 (7th Cir.

2017) (“The usual practice in this circuit is for district courts

to ‘dismiss without prejudice state supplemental claims whenever

all federal claims have been dismissed prior to trial.’” (quoting

Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999))).

        For the foregoing reasons, defendant’s motion to dismiss

under Rule 12(b)(6) is granted in part. Count V of plaintiff’s

first amended complaint is dismissed with prejudice. The remaining

counts are dismissed without prejudice to plaintiff refiling her

claims in state court.



                                          4
   Case: 1:18-cv-06691 Document #: 33 Filed: 04/25/19 Page 5 of 5 PageID #:261



                                      ENTER ORDER:


                                      ________________________
                                      Elaine E. Bucklo
                                      United States District Judge
Dated: April 25, 2019




                                       5
